Citation Nr: 0708284	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the reduction for fibromyalgia with depression 
from 40 percent to 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in June 2006.  

At this point, the Board notes that the veteran was denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) by way of a rating decision in January 2006.  
This denial was based on the lack of a confirmed PTSD 
stressor.  At his June 2006 Board hearing, the veteran 
submitted documentation showing his receipt of "The Air 
Medal with Oak Leaf Cluster" and supporting documentation 
indicating the veteran may have participated in combat aerial 
missions.  The Board hereby refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A September 2002 rating decision granted service 
connection for fibromyalgia and assigned a 40 percent 
disability rating.  The rating decision also granted a 
separate 10 percent disability rating for a depressive 
disorder, not otherwise specified, associated with 
fibromyalgia.  Both disability ratings were effective from 
March 29, 2001.

2.  After the veteran had been issued an October 2004 notice 
of proposed rating reduction, a March 2005 rating decision 
reduced the evaluation for the veteran's service-connected 
fibromyalgia with depression to 10 percent disabling, 
effective from June 1, 2005.

3.  The 40 percent rating for the service-connected 
fibromyalgia and depressive disorder associated with 
fibromyalgia had been in effect less than 5 years.

4.  The March 2005 rating decision reducing the rating to 10 
percent was properly based on a finding that the veteran's 
service-connected fibromyalgia with depression had undergone 
an improvement in ability to function under ordinary 
conditions of life and work, as there was no evidence of 
classical tender points or tenderness in any control areas 
and the physician determined that the veteran did not meet 
the diagnostic criteria for a diagnosis of fibromyalgia.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability 
rating for fibromyalgia with depression have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in October 2004 and May 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate restoration claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  He 
was, in essence, told to submit pertinent evidence he had in 
his possession.  The May 2006 letter further addressed the 
information and evidence necessary to establish effective 
dates and increased ratings.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records and 
VA treatment records.  As the veteran has been afforded a VA 
examination in relation to his claim, the Board finds that 
the record as it stands now includes sufficient medical 
evidence to decide the claim at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The veteran contends that his service-connected fibromyalgia 
with depression has not improved and that the 40 percent 
disability rating should be restored.  It appears that the 
veteran was initially granted a 40 percent disability rating 
for his fibromyalgia under the provisions of Diagnostic Code 
5025 and separate 10 percent disability rating for a 
depressive disorder associated with his fibromyalgia under 
Diagnostic Code 9434.

After the veteran had been issued an October 2004 notice of 
proposed rating reduction, a March 2005 rating decision 
reduced the evaluation for the veteran's service-connected 
fibromyalgia with depression to 10 percent disabling, 
effective from June 1, 2005.  His separate 10 percent rating 
for a depressive disorder, not otherwise specified, 
associated with fibromyalgia with depression was not 
disturbed.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 40 percent rating 
by a letter dated in October 2004.  Thereafter, he was 
afforded an opportunity to have a pre-determination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. 
§ 3.105(e), (h).

Final action to reduce the 40 percent rating was taken 
pursuant to 38 C.F.R. 
§ 3.105(e) in March 2005.  The veteran was informed of this 
decision by a rating decision and RO letter dated in March 
2005.  The reduction was made effective beginning June 2005.  
Consequently, the RO did not violate any of the procedures 
required under § 3.105--the veteran was notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction was made effective no sooner than 
permitted ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. 
§ 3.105(e).  It should also be pointed out that the 
reduction, taken within less than five years from the award 
of the 40 percent rating, is not governed by the provisions 
of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 
38 C.F.R. § 3.344(c) (2006).

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.   In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 40 percent rating was in effect less 
than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

As noted above, the veteran's fibromyalgia with depression 
was initially rated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5025 and a 
separate 10 percent disability rating for depression as 
secondary to fibromyalgia was assigned under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9434.  At the time of 
the initial assignment of disability ratings, the veteran was 
schedule for a future examination in July 2004.  

A July 2004 mental disorders VA examination report shows that 
the veteran reported ongoing difficulties with depression, 
irritability, and insomnia.  On mental status examination, 
the veteran was within normal limits with the exception of 
noting that at times he thinks he sees something out of the 
corner of this eye when nothing is there.  The diagnosis was 
major depressive disorder in partial remission, dysthymic 
disorder, and PTSD.  The examiner noted that the veteran 
currently did not meet the full diagnostic criteria for a 
depressive disorder, which is why the examiner noted that it 
was in partial remission, and the examiner also noted that he 
felt the depressive disorder could be due to PTSD. 

VA treatment records from 2003 and 2004 note continued 
complaints of joint pain as well as depression and 
irritability.

A January 2005 VA examination report shows that the veteran 
reported joint pain and numbness in his hands and feet.  He 
said that numbness was his primary complaint and that he did 
not have much in the way of any muscle pain.  He reported 
nightmares, sleep disturbance and fatigue, but stated that he 
had never felt depressed.  He stated that his symptoms did 
not affect his ability to work.  On physical examination, the 
veteran had none of the classical tender points.  He did not 
have any tenderness in any control areas either.  
Neurologically, motor strength and tone were normal 
throughout, as well as muscle bulk.  The deep tendon reflexes 
were full throughout except for absent ankle jerks 
bilaterally.  On sensory examination, the vibratory sensation 
was intact.  On pinprick examination, there was some 
diminished sensitivity.   The examiner stated that the 
veteran did not fulfill the criteria for fibromyalgia, but 
did have clinical evidence of a sensory peripheral 
polyneuropathy.  

Initially the Board notes that the 40 percent disability 
rating for fibromyalgia is predicated on a diagnosis of 
fibromyalgia, fibrositis, or primary fibromyalgia syndrome 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  A 20 percent 
disability rating is warranted for the same symptoms that are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 10 
percent disability rating is warranted for the same symptoms 
when they require continuous medication for control.  


The Board believes that the preponderance of the evidence 
shows a sustained improvement in the degree of impairment so 
as to justify the subsequent reduction to 10 percent for the 
veteran's fibromyalgia with depression.  Although the VA 
treatment records from 2003 and 2004 show that the veteran 
continued to complain of joint pain, extremity numbness, 
insomnia and depression, the January 2005 VA examination 
report shows that the veteran does not currently meet the 
diagnostic criteria for a diagnosis of fibromyalgia as he had 
no objective evidence of tender points on examination and his 
primary complaint appeared to be numbness in his hands and 
feet and he reported that he had very little in the way of 
muscle pain and denied feeling depressed.  In light of the 
lack of a current diagnosis of fibromyalgia, the Board finds 
that the veteran's disability clearly does not meet the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5025.  

At this point, the Board acknowledges the veteran's 
representative's argument that the veteran's symptoms of 
depression are inextricably intertwined with his PTSD 
symptoms and that the veteran should undergo additional 
examination to adequately determine his current psychiatric 
symptoms.  However, the Board initially notes that the 
veteran is not service-connected for PTSD.  Moreover, the 
veteran has not perfected an appeal as to the January 2006 
denial of service connection for PTSD.  As such, the issue of 
entitlement to service connection for PTSD and any attendant 
PTSD symptoms are not before the Board for consideration at 
this time.  

Additionally, under the diagnostic criteria for fibromyalgia, 
depression is one of the symptoms listed.  As the current 
medical evidence shows that the veteran does not have 
fibromyalgia, depression, as a symptom within the diagnostic 
criteria for fibromyalgia, cannot be assigned any 
compensation.  As such, the Board finds that additional 
examination of the veteran's current psychiatric symptoms is 
not relevant to the case at hand.  Moreover, as previously 
noted, the Board observes that the separate 10 percent rating 
for depressive disorder, not otherwise specified associated 
with fibromyalgia have not been disturbed and the appellant 
has not filed a claim for an increased rating with respect to 
this issue.

In sum, based on a longitudinal review of the record, the 
Board concludes that the RO's rating reduction was proper and 
restoration is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The 40 percent disability rating was properly reduced to a 10 
percent rating for fibromyalgia with depression and 
restoration of the 40 percent disability rating is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


